DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Haris Bajwa on March 9, 2021.

The application has been amended as follows: 
1.    (Currently Amended) A method for detecting cancer cells, comprising: 
preparing an electrochemical-ultrasonic system, comprising: 
fabricating an electrochemical biosensor, the electrochemical biosensor comprising  an integrated three-electrodes array patterned on a nanoroughened surface of a substrate, the integrated three-electrodes array comprising a working electrode, a counter electrode, and a reference electrode; 
culturing a plurality of biological cells on the electrochemical biosensor comprising attaching the plurality of biological cells onto the working electrode by placing the electrochemical biosensor in a medium solution, the medium solution comprising a cell culture solution of the plurality of biological cells; 
connecting the electrochemical biosensor with the plurality of cultured cells to an electrochemical stimulator-analyzer system, the electrochemical 
exposing the electrochemical biosensor with the plurality of cultured cells to an ultrasonic system; 
generating a plurality of microbubbles on the electrochemical biosensor with the plurality of cultured cells comprising electrolysis of the medium solution by applying an instantaneous electrical potential in the medium solution utilizing a cyclic voltammetry technique using the electrochemical stimulator-analyzer system, applying the instantaneous electrical potential in the medium solution comprising applying a DC signal with a voltage between -2 V and -0.5 V for a time duration less than 1 seconds on the biosensor with the plurality of cultured cells; 
measuring a first electrochemical response from the electrochemical biosensor with the plurality of cultured cells using the electrochemical stimulator-analyzer system, the first electrochemical response comprising an electrochemical response of the plurality of cultured cells; 
forming a plurality of stimulated cells on the electrochemical biosensor by applying ultrasonic waves to the plurality of cultured cells and the plurality of microbubbles using the ultrasonic system; 
measuring a second electrochemical response from the electrochemical biosensor with the plurality of stimulated cells using the electrochemical stimulator- analyzer system, the second electrochemical response comprising an electrochemical response 

2.    (Currently Amended) A method for detecting cancer cells, comprising: 
forming a plurality of cultured cells on an electrochemical biosensor by placing the electrochemical biosensor in a medium solution comprising a cell culture solution of a plurality of biological cells; 
measuring a first electrochemical response from the electrochemical biosensor with the plurality of cultured cells, the first electrochemical response comprising a first cyclic voltammetry (CV) pattern comprising a first set of measured electrical currents versus a range of applied electrical potentials comprising a respective first current peak;
generating a plurality of microbubbles on the electrochemical biosensor with the plurality of cultured cells comprising electrolysis of the medium solution by applying an instantaneous electrical potential to the electrochemical biosensor with the plurality of cultured cells via a cyclic voltammetry technique using an electrochemical stimulator-analyzer system;
forming a plurality of stimulated cells on the electrochemical biosensor by applying ultrasonic waves to the plurality of cultured cells and the plurality of microbubbles using an ultrasonic system;
measuring a second electrochemical response from the electrochemical biosensor with the plurality of stimulated cells, the second electrochemical response comprising a second CV pattern comprising a second set of measured electrical 
detecting presence of cancer cells responsive to a difference between the first electrochemical response and the second electrochemical response being less than a threshold, the difference between the first electrochemical response and the second electrochemical response comprising a peak to peak             
                
                    
                        Δ
                        I
                    
                    
                        I
                    
                
            
        , the peak to peak             
                
                    
                        Δ
                        I
                    
                    
                        I
                    
                
            
         being defined by:
peak to peak             
                
                    
                        Δ
                        I
                    
                    
                        I
                    
                
                =
                
                    
                        
                            
                                I
                            
                            
                                U
                                S
                                o
                                f
                                f
                            
                        
                        -
                        
                            
                                I
                            
                            
                                U
                                S
                                o
                                n
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                U
                                S
                                o
                                f
                                f
                            
                        
                    
                
            
        
where             
                
                    
                        I
                    
                    
                        U
                        S
                        o
                        f
                        f
                    
                
            
         comprises the first current peak and             
                
                    
                        I
                    
                    
                        U
                        S
                        o
                        n
                    
                
            
         comprises the second current peak.
3.    (Canceled) 
4.    (Currently Amended) The method of claim [[3]]2, wherein detecting the presence of cancer cells comprises detecting presence of breast cancer cells responsive to the peak to peak             
                
                    
                        Δ
                        I
                    
                    
                        I
                    
                
            
         being less than the threshold comprising a value of 0.15.
6.    (Currently Amended) The method of claim 2, wherein each of the measuring the first electrochemical response from the electrochemical biosensor with the plurality of cultured cells and measuring the second electrochemical response from the electrochemical biosensor with the plurality of stimulated cells comprises measuring an electrochemical response via [[a]]the cyclic voltammetry [[(CV) ]]technique using [[an]]the electrochemical stimulator-analyzer system.
8.    (Currently Amended) The method of claim 2, wherein forming the plurality of cultured cells on the electrochemical biosensor comprises: 
placing the electrochemical biosensor at the bottom of a chamber; and 

9-10.    (Canceled)
11.    (Currently Amended) The method of claim [[10]]2, wherein generating the plurality of microbubbles on the electrochemical biosensor with the plurality of cultured cells comprises applying a DC signal with a voltage between -2 V and -0.5 V for a time duration less than 1 seconds on the biosensor with the plurality of cultured cells using a potentiostat device.
12.    (Currently Amended) The method of claim [[9]]2, wherein forming the plurality of stimulated cells on the electrochemical biosensor 
ultrasonically stimulating [[of ]]the plurality of cultured cells responsive to applying [[the ]]ultrasonic waves to the plurality of cultured cells on the electrochemical biosensor in the medium solution; and 
inducing an acoustic cavitation in the plurality of cultured cells by the plurality of microbubbles responsive to applying ultrasonic waves to the plurality of microbubbles on the electrochemical biosensor in the medium solution.
13.    (Currently Amended) The method of claim 2, wherein forming the plurality of stimulated cells on the electrochemical biosensor 
exposing the medium solution containing the electrochemical biosensor with the plurality of cultured cells to [[an]]the ultrasonic system; and 

15.    (Currently Amended) The method of claim 13, wherein ultrasonically stimulating [[of ]]the plurality of cultured cells comprises applying ultrasonic waves using the ultrasonic system with an intensity between 0.5 w/cm2 and 5 w/cm2.
REASONS FOR ALLOWANCE
Claims 1-2, 4-8, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “preparing an electrochemical-ultrasonic system; generating a plurality of microbubbles on the electrochemical biosensor with the plurality of cultured cells comprising electrolysis of the medium solution by applying an instantaneous electrical potential in the medium solution utilizing a cyclic voltammetry technique using the electrochemical stimulator-analyzer system, applying the instantaneous electrical potential in the medium solution comprising applying a DC signal with a voltage between -2 V and -0.5 V for a time duration less than 1 seconds on the biosensor with the plurality of cultured cells; forming a plurality of stimulated cells on the electrochemical biosensor by applying ultrasonic waves to the plurality of cultured cells and the plurality of microbubbles using the ultrasonic system” in amended claim 1 is not obvious over the prior art.  

The pertinent art, Patolsky (U.S. Patent Pub. 2016/0258899) teaches using an electrochemical system ([0476] lines 1-2) for measurements of cellular metabolites/activity of the cultured cells in the culture compartment ([0-505] lines 1-3), and detected a significant change in ROS levels of cancer cells after a 24-hour anticancer drug (MTX) treatment (Fig. 6A, 6D; [0564] lines 1-3), but it does not teach an electrochemical-ultrasonic system and generating a plurality of microbubbles on the electrochemical biosensor with the plurality of cultured cells by electrolysis of the medium solution utilizing a cyclic voltammetry technique using the electrochemical stimulator-analyzer.  The pertinent art, Tran (A. Tran et al., Characterization of Cell Membrane Response to Ultrasound Activated Microbubbles, 55 IEEE Transactions on Ultrasonics, ferroelectrics, and Frequency Control, 2008, page 44-49), teaches monitoring the modification of the cell membrane properties as induced by ultrasound-activated microbubbles (page 44, Col. 2, last two lines to page 45, Col. 1, line 1), but use of contrast agents (gas microbubbles, i.e., Sonovue® microbubbles), which are perfused using a peristaltic pump into a solution, but fails to disclose generating a plurality of microbubbles (Applicant’s Response, page 12, last two lines to page 13, lines 1-3) is persuasive.  Further, it would not have been obvious to one of ordinary skill in the art to have modified Patolsky by incorporating an ultrasound setup to form the electrochemical-ultrasonic system or to detect cancer cells by measuring the cultured cells and stimulated cells after being stimulated by electrolysis of the medium solution utilizing cyclic voltammetry technique by the electrochemical stimulator-analyzer system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                          

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795